DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cantin et al. (US 2007/0076202) in view of Redden (US 2015/0027044) and Babin et al. (US 2007/0076201).
Regarding claim 1, Cantin discloses a method for aerosolizing vegetation (par. 1), the method comprising the steps of: 
digitally mapping an aerosol plume that is being applied to vegetation (par. 32 - “a visual representation of the spatial distribution of the particles”), thereby producing a digital map, the mapping occurring using a Light Detection and Ranging (par. 22), the aerosol plume being applied with a vehicle (18, see par. 19) comprising a spray nozzle (16) for aerosolizing the liquid thereby producing the aerosol plume (fig. 3), a first wireless communication device (66, see par. 30) a computer processor (62) configured to control the sprayer (par. 33); 
updating, in real-time, the digital map of the aerosol plume based on wireless data received from the LIDAR, thereby producing an updated digital map (par. 34); 
adjusting the application of the aerosol plume based on the updated digital map (par. 30, 33) such that the aerosol plume is applied within a predetermined location corresponding to the vegetation, the step of adjusting comprising at least one of adjusting the pitch of the spray nozzle, adjusting the yaw of the spray nozzle and adjusting the flow rate of the fluid pump (par. 31 - “the sprayer or vehicle may be automatically shut down”.
Cantin does not specifically disclose, firstly, a tank holding a liquid, that the spray nozzle is mounted on a rotating base configured to control pitch and yaw of the spray nozzle, a fluid pump for pumping the liquid from the tank to the spray nozzle at a flow rate, and wherein the computer processor is configured to control the rotating base; and, secondly, wherein the LIDAR is disposed at a distance of at least 15 meters from the vehicle throughout the method. 
Regarding the first deficiency of Cantin, Redden teaches a vehicle (10) for producing an aerosol plume for aerosolizing vegetation (par. 3), the vehicle comprising a tank (221) holding a liquid (fig. 7); a spray nozzle (211) for aerosolizing the liquid thereby producing the aerosol plume (par. 44), the spray nozzle being mounted on a rotating base configured to control pitch and yaw of the spray nozzle (par. 42 - “the treatment mechanism 200 can rotate or translate relative to the detection mechanism 100 and/or mounting mechanism 400”; par. 44 - “The nozzle 211 can alternatively be actuatable relative to the mounting mechanism”, which teaches “yaw”, see also fig. 8; par. 130, figs. 2A, 2B - the rotational axis can be “perpendicular the mounting mechanism longitudinal axis or arranged in any other suitable manner”, which teaches both “pitch” and “yaw”); a fluid pump (222) for pumping the liquid from the tank to the spray nozzle at a flow rate (par. 45); a wireless communication device (par. 56); a computer processor (300) configured to control the rotating base and selectively actuating the spray nozzle (par. 51) and to adjust the application of the aerosol plume by adjusting at least one of adjusting the pitch of the spray nozzle, adjusting the yaw of the spray nozzle and adjusting the flow rate of the fluid pump (par. 51).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method for aerosolizing vegetation of Cantin to use a vehicle comprising a tank holding a liquid, a spray nozzle mounted on a rotating base configured to control pitch and yaw of the spray nozzle, a fluid pump for pumping the liquid from the tank to the spray nozzle at a flow rate, and wherein the computer processor is configured to the rotating base, as taught by Redden.  A vehicle so configured allows the characteristics (e.g., “on/off”, pressure, flow, direction) of the aerosol plume to be precisely controlled.  
Regarding the second deficiency of Cantin, Babin teaches a method for aerosolizing vegetation comprising the step of using LIDAR to map an aerosol plume that is being applied to vegetation (par. 29), wherein the LIDAR is disposed at a distance of at least 15 meters from the point at which the aerosol plume is produced throughout the method (par. 44 - operating range is between 50 and 100 meters).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have also modified the method for aerosolizing vegetation of Cantin such that the LIDAR is disposed at a distance of at least 15 meters from the vehicle throughout the method, as taught by Babin, since this was known to produce a LIDAR optimized for low cost, low weight, and low power consumption (see Babin, par. 21).  
Regarding claim 2, Cantin in view of Redden and Babin discloses the method described regarding claim 1, and Redden further teaches wherein the spray nozzle is mounted on an extendable pole configured to move linearly (par. 72), the extendable pole being controlled by the computer processor (par. 51).  It would have been obvious to further modify the method of Cantin to include such an extendable pole since this would allow further control over the application of the aerosol plume.  Although Cantin in view of Redden does not explicitly disclose the extendable pole is configured to raise and lower the spray nozzle vertically, such a configuration would be an obvious modification since it would allow the nozzle to be arranged at desired height to apply the aerosol plume.  
Regarding claim 3, Cantin in view of Redden and Babin discloses the method described regarding claim 1, and Redden further teaches wherein the step of adjusting comprises at least two of adjusting the pitch of the spray nozzle, adjusting the yaw of the spray nozzle, and adjusting the flow rate of the fluid pump (par. 51 - “The control system 300 can additionally function to select the treatment mechanism operation parameters.”).
Regarding claim 4, Cantin in view of Redden and Babin discloses the method described regarding claim 1, and Redden further teaches wherein the step of adjusting comprises adjusting the pitch of the spray nozzle, adjusting the yaw of the spray nozzle, and adjusting the flow rate of the fluid pump (par. 51 - “The control system 300 can additionally function to select the treatment mechanism operation parameters.”).
Regarding claim 5, Cantin in view of Redden and Babin discloses the method described regarding claim 1, and further wherein the LIDAR comprises a laser (36) that generates a laser output (par. 22); a photo detector (46, see par. 23); a beam expander (38, see par. 22 - “diffusing optics 38 to shape and direct the light beam”) to collimate the laser output from the laser to improve signal acquisition; a receiver optic (48, see par. 23); a data acquisition system (56, see par. 23); a second wireless communication device for exchanging data with the first wireless communication device (par. 30).
Regarding claim 6, Cantin in view of Redden and Babin discloses the method described regarding claim 1, and further wherein the vehicle is a computer-controlled vehicle (par. 19 - “The vehicle is operated by…an automated system.”).
Regarding claim 7, Cantin in view of Redden and Babin discloses the method described regarding claim 1, and Redden further teaches wherein the computer processor controls the fluid pump (par. 51).
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cantin in view of Redden and Babin, and further in view of Jupp et al. (US 2004/0130702).
Regarding claims 8-11 and 13, Cantin in view of Redden and Babin discloses the method described regarding claim 5, but not wherein the laser has the specifications recited.  
Jupp teaches a LIDAR imaging system comprising a laser and wherein the laser has an average power greater than 10 mW (par. 645), a repetition rate that exceeds 100 Hz (par. 643), a pulse length between 1 ns and 100 ns (par. 643), and a minimum sampling rate of 10 MS/s (par. 723 - a sampling rate of 2 GS/s is disclosed, which is greater than the 10 MS/s minimum required), and wherein the laser is a semiconductor laser (par. 640).
It would have been obvious for one having ordinary skill in the art to have modified the method of Cantin in view of Redden and Babin to further comprise a laser having the specifications taught by Jupp since such a laser was known to capable of penetrating vegetation (Jupp - par. 640), which would ensure the laser used in the method is able to map the aerosol plume even as it enters the foliage of the vegetation.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cantin in view of Redden, Babin, and Jupp and further in view of Herschbach (US 2015/0168555).
Regarding claim 12, Cantin in view of Redden, Babin, and Jupp discloses the method described regarding claim 10, but not wherein the laser is a fiber laser.  
Herschbach teaches that both fiber lasers and semiconductor lasers are known types of lasers in the art of LIDAR (par. 28, 36).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the fiber laser of Herschbach for the semiconductor laser of Cantin in view of Jupp since both were known equivalents in the art of LIDAR.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mayor et al (US 7,580,127), Spinhirne (US 5,241,315), and Vladutescu (US 2019/0293766) all teach method for mapping an aerosol plume having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477. The examiner can normally be reached Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CODY J LIEUWEN/Primary Examiner, Art Unit 3752